DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-20 are objected to because of the following informalities, and appropriate correction is required.
-Claim 	recites the limitation “the symbol tracking signal”.  Said limitation is suggested, and hereafter assumed,  to be changed to –a  symbol tracking signal—in order to avoid lacking of antecedent basis. 
-Claim 13 recites the limitation “the symbol group unit includes variable a number of symbols”.  Said limitation is suggested, and hereafter assumed,  to be changed to – the symbol group unit includes a number of symbols —in order to correct syntax error(s).
-Claims, (if any) depended on the above claims, are therefore also objected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,686,407. 

a power amplifier “power amplifier” configured to amplify a radio frequency (RF) signal “RF signal”: and 
a symbol tracking modulator “symbol tracking modulator “ configured to generate first supply voltage (“first output voltage ”and second supply voltage “second output voltage” based on a symbol tracking signal “symbol tracking signal”.
Claims 1-18 of U.S. Patent No. 10,686,407 further teaches that symbol tracking modulator is configurable to alternately select, via a switch (“switch circuit”,  claim 1 of U.S. Patent No. 10,686,407) the first and second supply voltages for each of  a first symbol group section (comprising “first symbol period”, claim 5 of U.S. Patent No. 10,686,407)  corresponding to a symbol group unit (being the RF signal corresponding to the first symbol group section)  including at least one symbol (being a portion of the RF signal during the first symbol group section, and a second symbol group section (comprising “second  symbol period”, claim 6 of U.S. Patent No. 10,686,407) corresponding to a symbol group unit (being the RF signal corresponding to the second symbol group section)  including at least one symbol (being a portion of the RF signal during the second symbol group section) to provide a supply output voltage capable of changing a voltage level (“power level”, claim 1 of U.S. Patent No. 10,686,407)  (outputted from the power amplifier) for each symbol group section to the power amplifier, (see claims 1, 5 and 6 of U.S. Patent No. 10,686,407).

-Regarding claim 15, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the symbol tracking modulator is configured to change a level of the second supply voltage to a level (“second reference voltage”, claim 5 of U.S. Patent No. 10,686,407)  based on the symbol tracking signal in a symbol group section in which the first supply voltage is selected as the supply output voltage (see claims 1 and 5 of U.S. Patent No. 10,686,407).
-Regarding claim 17, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the symbol  tracking modulator comprises: a first voltage supply circuit “first voltage supply circuit” configured to generate the first supply voltage; a second voltage supply circuit “second voltage supply circuit”  configured to generate the second supply voltage; and a switch circuit “switch circuit” configured to selectively connect one of the first voltage supply circuit and the second voltage supply circuit to the power amplifier, (see claim 1 of U.S. Patent No. 10,686,407).
-Regarding claim 19, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the switch circuit is configured to connect, via the switch circuit, the first voltage supply circuit to the power amplifier, and disconnect, via the switch circuit, the second voltage supply circuit and the power amplifier in the first symbol group section , wherein the second voltage supply circuit is configured to change the level of the second supply voltage to a  level (“second reference voltage”, claim 5 of U.S. Patent No. 10,686,407)   based on the symbol tracking signal in the first symbol group section, (see claims 1 and 5 of U.S. Patent No. 10,686,407).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 11, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (2011/0058601).
-Regarding claim 12, Kim et al  teaches a symbol power tracking amplification system (see figure 1, and [0022-0037]) for supporting symbol power tracking modulation, comprising: 
a power amplifier (112) configured to amplify a radio frequency (RF) signal (outputted from (110): and 
a symbol tracking modulator (114, 116, 118, 120, 122, 124, 126)  configured to generate first supply voltage (outputted from (118)) and second supply voltage (outputted from (124) based on a  symbol tracking signal (outputted from (102) and inputted to (114)), alternately select, via (126) (see [0028]), the first and second supply voltages for each symbol group section ((410) or (420), further see figure 4)  being/corresponding to a symbol group unit including at least one symbol (corresponding to pulses occupied in each of (410)s or (420) shown in  figure 4) to provide a supply output voltage (outputted from (126)) capable of changing a voltage level (outputted from (112) for each symbol group section to the power amplifier.
-Regarding claim 13, Kim et al  teaches that the symbol group unit includes number of symbols (corresponding to pulses comprised in each of (410)s or (420) shown in  figure 4).

-Regarding claim 15, Kim et al  teaches that the symbol tracking modulator is configured to change, via (120, 122, 124),  a level (outputted from (124) of the second supply voltage based on the symbol tracking signal in a symbol group section in which the first supply voltage is selected as the supply output voltage, (see figure 1 and [0027, 0028]).
-Regarding claim 17, Kim et al  teaches that the symbol tracking modulator comprises: a first voltage supply circuit (116, 118) configured to generate the first supply voltage, a second voltage supply circuit (120, 122, 124)  configured to generate the second supply voltage; and a switch circuit (126) configured to selectively connect one of the first voltage supply circuit and the second voltage supply circuit to the power amplifier (see figure 1).
-Regarding claim 19, Kim et al  teaches that the switch circuit is configured to connect the first voltage supply circuit to the power amplifier, and disconnect the second voltage supply circuit and the power amplifier in the first symbol group section (see figure 1 and  [0028]), wherein the second voltage supply circuit is configured to change, (via (120, 122, 124)), the level (outputted from (124) of the second supply voltage based on the symbol tracking signal in the first symbol group section, (see figure 1 and  [0027, 0028]).
-Regarding claim 20, Kim et al  teaches that the switch circuit is configured to connect the second voltage supply circuit to the power amplifier, and disconnect the first voltage supply circuit and the power amplifier in the second symbol group Section (see [0028]), wherein the 
-Regarding claim 1, Kim et al  teaches a symbol tracking modulator (see figure 1, and [0022-0037]) for generating a supply voltage, comprising: 
a control circuit (114) configured to generate a first reference voltage (outputted from (114) and inputted to (116)) and a second reference voltage (outputted from (114) and inputted to (120)) in response to a symbol tracking signal  (outputted from (102)) and a trigger signal (“TCP command”, [0032]) , the symbol tracking signal corresponding to a plurality symbol groups ((410)s, (420), further see figure 4)  based on a symbol group unit ((410) or (420), see figure 4)  including at least one symbol (corresponding to pulses comprised in each of (410)s or (420) shown in  figure 4) and the trigger signal indicating a time point in which a new symbol group begins (see figure 4 and [0034, 0037]); 
a first voltage supply circuit (116, 118) configured to generate a first output voltage (outputted from (118))  in response to the first reference voltage; 
a second voltage supply circuit (120, 122, 124) configured to generate a second output voltage (outputted from (124))  in response to the second reference voltage; and 
a switch circuit (126) configured to alternately output one of the first output voltage and the second output voltage as the supply voltage for each symbol group section based on a switching control signal being, or namely, based on the trigger signal by the control circuit (see figure 4 and [0034, 0037]).

-Regarding claim 4, Kim et al  teaches that the symbol tracking signal is provided from a modem (DIGITAL MODULATOR) wherein external device is a power amplifier(112)  configured to amplify an RF (Radio Frequency)  signal from a RPFIC (110), wherein the RF signal is derived, via (102, 106, 108),  from a baseband signal outputted  from the modem and inputted to (106), (see figure 1).
-Regarding claim 11, Kim et al  teaches that a first symbol group section ((410), figure 4) in which transition (in-time) of the first reference voltage (inputted to (116), figure 1) occurs is independently different from a second symbol group section ((420), figure 4) in which transition (in-time)  of the second reference voltage occurs (see figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al  in view of Lee et al (2015/0156045).
-Regarding claim 3, Kim et al  teaches that each symbol group comprises at least one OFDM symbol (“OFDM symbols”, [0024]) generated by (102) (see figure 1 and [0024]).

Kim et al  does not teach whether each symbol group comprises at least one cyclic prefix and at least one real symbol, as claimed.
In analogous art, Lee et al  teaches that an OFDM symbol can be formed with a real symbol of length “N” and a cyclic prefix of length “L” in front of the real symbol (see figure 2 and [0059]).
Since Kim et al  does not teach in detail on how each OFDM symbol is formed and how the cyclic prefix insertion is associated with the OFDM symbols, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al, as taught by Lee et al, in such a way that each OFDM symbol would be formed with a real symbol and a cyclic prefix in front of the real symbol, so that each of  OFDM symbol would be provided, (as required and expected by (102)).
So, with the implementation, Kim et al  in view of Lee et al  teaches that each symbol group comprises a first OFDM symbol (occurred at the beginning of the each symbol  group) as least one OFDM symbol, or namely, comprises the cyclic prefix of the first OFDM symbol, as at least one cyclic prefix,  and the real symbol of the first OFDM, as at least one real symbol, and wherein a voltage transition in the supply voltage occurs within a cyclic prefix section (being the cyclic prefix of the first OFDM symbol) (since it occurs at the beginning of each symbol group).
-Claim 16 is rejected with similar reasons for claim 3.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al  in view of Thiam et al (2009/0195477).
Regarding claim 18, Kim et al  teaches that the supply output voltage is amplifier by an amplifier (128) (being a DC/DC amplifier “DC/DC amplifier”)  before being supplied to the power amplifier (112) (see figure 1 and [0035]).
Kim et al  does not teach whether the first and second voltage supply circuits are configured to be DC-DC converters each supporting a DVS (Dynamic Voltage Scaling) function, as claimed.
In analogous art, Thiam et al  teaches that a signal on each signal path of a plural paths (comprising a first path (68) and a second path (66)) can be amplified by an amplifier (64 or 62) for further processing, (see figure 2 and [0025]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al, as taught by Thiam et al, in such a way that in the first voltage supply circuit, the first supply voltage would be further amplified by a first amplifier before being inputted, via (126), to the amplifier (128), and in the second voltage circuity, the second supply voltage would be further amplified by a second amplifier before being inputted, via (126), to the amplifier (128)  if the amplifier (128)) could not provide the supply output voltage with a magnitude enough to be used by the power amplifier, wherein the first amplifier or the second amplifier could be a type of a DC/DC amplifier (as taught by the amplifier (128)), so that the supply output voltage would be provided with a magnitude enough to be used by the power amplifier, via the use of the amplifier (128) and the first amplifier or the second amplifier.
So, with the implementation, Kim et al  in view of Thiam et al  teaches that the first and second voltage supply circuits are configured to comprise DC-DC converters (being the first and .
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/PHUONG PHU/
Primary Examiner
Art Unit 2632